3Jn tbe Wniteb ~tates ~ourt of jfeberal ~Iaitns
                                       No. 18-1062C
                                   (Filed July 23, 2018)
                                 NOT FOR PUBLICATION

************************
                                         *
ZHORDRACK BLOODYWONE,                    *
                                         *                        FILED
                    Plaintiff,           *
                                         *                       JUL 23 2018
      v.                                 *                      U.S. COURT OF
                                         *
                                         -}.,·
                                                               FEDERAL CLAIMS
THE UNITED STATES,
                                         *
                    Defendant.           *
                                         ·k

************************

                                        ORDER

       On July 18, 2018, the Court received from Mr. Zhordrack Bloodywone, a
prisoner at Green Haven Correctional Facility in Stormville, New York, a complaint
alleging mistreatment by prison staff, along with an application to proceed in forma
pauperis. The Court has reviewed the complaint and it is clear that Mr.
Bloodywone is confused regarding the jurisdiction of our court.

       Plaintiff complains of abuse from prison officials and names four of them as
defendants. The United States Court of Federal Claims has no jurisdiction over
criminal matters, see Joshua v. United States, 17 F .3d 378, 380 (Fed. Cir. 1994), nor
over matters sounding in tort, see Sellich v. United States, 222 Ct. Cl. 679, 681
(1980); 28 U.S.C. § 1491(a)(l). Furthermore, our court does not have jurisdiction
over suits against private individuals. See Stephenson v. United States, 58 Fed. Cl.
186, 190 (2003). We have jurisdiction to hear certain actions for money brought
against the United States government, but have no power to hear matters
concerning the actions of state government officials, such as the state prison
employees who are the subject of Mr. Bloodywone's complaint. See Trevino v.
United States, 557 F. App'x 995, 998 (Fed. Cir. 2014). Accordingly, Mr.
Bloodywone's complaint is hereby DISMISSED under Rule 12(h)(3) of the Rules of
the United States Court of Federal Claims. The Clerk is directed to close the case.
Because Mr. Bloodywone was confused regarding our court's jurisdiction, and in




                                                           7016 3010 DODD 4308 4782
light of the minimal judicial r esources taken up by this matter, the Court will not
requir e that he pay the filing fee.

IT IS SO ORDERED.




                                          -2-